COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mauricio Nqavarette-Torres v. The State of Texas
Appellate case number:      01-21-00322-CR
Trial court case number:    1540067
Trial court:                178th District Court of Harris County
        Appellant, Mauricio Nqavarette-Torres, timely filed a notice of appeal from the trial
court’s June 15, 2021 Judgment of Conviction by Jury. Appellant’s brief was initially due
to be filed by November 17, 2021. See TEX. R. APP. P. 38.6(a). However, no brief was
filed, and on December 6, 2021, appellant was notified that unless he filed a brief or motion
to extend time to file a brief within ten days, the Court would be required to abate the
appeal and order the trial court to conduct a hearing to determine whether appellant wishes
to prosecute his appeal, and if so, whether his court-appointed counsel had abandoned the
appeal. On December 16, 2021, appellant’s court-appointed counsel filed a motion for
extension of time to file appellant’s brief, requesting a thirty-day extension of the deadline
for filing appellant’s brief. Appellant’s request for an extension was granted, making his
brief due on or before January 18, 2022.
       No brief was filed by the extended deadline. On January 26, 2022, appellant was
again notified that if no brief was filed within ten days, the Court would abate the appeal
and order the trial court to conduct a hearing to determine whether appellant wishes to
prosecute his appeal, and if so, whether his court-appointed counsel had abandoned the
appeal. On February 4, 2022, appellant’s court-appointed counsel filed a second motion
for extension of time, requesting that the deadline for filing appellant’s brief be extended
by an additional sixty days. Appellant’s second request for an extension was granted,
making his brief due on or before March 18, 2022.
       In the Court’s order granting appellant’s second request for an extension, appellant
was notified that the failure to file a brief by the extended deadline would result in the
appeal being abated, and the trial court would be directed to hold a hearing to make findings
regarding the reason for the failure to timely file a brief, to determine if counsel has
abandoned the appeal, and if so, whether new counsel should be appointed to represent
appellant in his appeal. See TEX. R. APP. P. 38.8(b)(2). Appellant did not file a brief.
       Accordingly, on June 2, 2022, the Court abated the appeal and remanded to the trial
court for a hearing to determine:
    (1)    whether appellant wishes to prosecute the appeal;
    (2)    if appellant wishes to prosecute the appeal, whether good cause exists to relieve
           appellant’s court-appointed counsel, Kyle R. Sampson, of his duties as
           appellant’s counsel;
    (3)    if good cause exists, enter a written order relieving Kyle R. Sampson of his
           duties as appellant’s counsel, including in the order the basis for and finding of
           good cause, and appoint substitute appellate counsel at no expense to appellant;
    (4)    if good cause does not exist, set a date when appellant’s brief is due, regardless
           of whether this Court has yet reinstated the appeal and no later than 30 days
           from the date of the hearing;
    (5)    make any other findings and recommendations the trial court deems
           appropriate; and
    (6)    enter written findings of fact, conclusions of law, and recommendations as to
           these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P.
38.8(b).
        The trial court held the hearing directed in our June 2, 2022 order on August 5, 2022
with appellant and his court-appointed counsel present. On August 18, 2022, the trial court
clerk filed a supplemental clerk’s record with the Clerk of this Court. The supplemental
clerk’s record included the trial court’s “Findings of Fact and Conclusions of Law, and
Recommendation After Abatement.” The trial court found that appellant “wishes to
prosecute his appeal,” that good cause does not exist to relieve Kyle R. Sampson of his
duties as appellant’s court-appointed counsel, finding that Mr. Sampson’s “explanation as
to why [appellant’s] brief had not yet been filed to be credible.” The trial court further
found that appellant’s “appellate brief just needs to be edited and is then ready to be filed,”
and set “the new due date for [appellant’s] appellate brief to be September 6, 2022.”
       Based on the trial court’s recommendation, the appeal is reinstated on the Court’s
active docket and appellant’s brief is due to be filed on or before September 6, 2022.
       It is so ORDERED.

Judge’s signature: ______/s/ April Farris__________
                    Acting individually  Acting for the Court

Date: ___September 8, 2022____